FILED
                             NOT FOR PUBLICATION                            DEC 15 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


OSCAR ROJAS-GALVEZ,                              No. 13-73362

               Petitioner,                       Agency No. A070-563-284

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                         Department of Homeland Security

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Oscar Rojas-Galvez, a native and citizen of Mexico, petitions for review of

the Department of Homeland Security’s (“DHS”) final administrative removal

order finding Rojas-Galvez removable as an alien convicted of an aggravated

felony, after conducting an expedited removal proceeding pursuant to 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1228(b). Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo

claims of due process violations. Singh v. Ashcroft, 367 F.3d 1182, 1185 (9th Cir.

2004). We deny the petition for review.

      Rojas-Galvez does not challenge DHS’s finding that he is removable for

having been convicted of an aggravated felony under 8 U.S.C. § 1101(a)(43)(B).

      Rojas-Galvez’s due process claims fail, where the record indicates he was

advised of his rights but refused to sign the Form I-851, Notice of Intent to Issue a

Final Administrative Order, see Kohli v. Gonzales, 473 F.3d 1061, 1068 (9th Cir.

2007) (applying a presumption of regularity regarding the official acts of public

officers), and where he is statutorily barred from adjustment of status, see 8 U.S.C.

§ 1228(b)(5) (“No alien described in this section [pertaining to the expedited

removal of aliens convicted of aggravated felonies] shall be eligible for any relief

from removal that the Attorney General may grant in the Attorney General’s

discretion.”); 8 U.S.C.§ 1255(a) (adjustment of status is discretionary); see also

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error and prejudice to

prevail on a due process claim).

      PETITION FOR REVIEW DENIED.




                                          2                                      13-73362